 ADDARIO'S EXPRESS AND ORLEANS EXPRESS CO., INC.469with Harrison?And certainly, so far as the Christmas party was concerned, manage-ment knew the "concerted" nature of the activity.8But the basic fact is that DeBuigny's discharge was not based, in whole or inpart, on his discussion of the Christmas party. Indeed, it would not be an exaggera-tion to say it was hisrefusal to discussplansfor the Christmas partywhich set inmotion the unfortunate series of events which resulted in his discharge.AlthoughDeBuigny had not been included in the original arrangement for the meeting onOctober 7, Harrison admitted him without question or comment. Both Harrisonand Gifford, a fellow employee, testified credibly that they tried to have DeBuignydiscuss the party but he persisted in complaining of wages and working conditions,which were, at best, purely collateral and tangential to the matter for whichHarrison and Gifford had arranged the meeting.AfterDeBuigny's departure,Harrison and Gifford did proceed to discuss the business at hand, namely, plans forthe party.9It is my opinion that, on the particular facts of this case,'0 DeBuigny exceededthe scope of any statutory protection he might have had when he persisted in hiscomplaints concerning wages and working conditions after repeated reminders thatthemeeting had been called for discussion of plans for the Christmas party."I accordingly find that the General Counsel has not shown that DeBuigny wasdischarged for engaging in concerted activities and accordingly will recommendthat the complaint be dismissed.CONCLUSIONS OF LAW1.Norfolk Conveyor, Division of Jervis B. Webb Company, Respondent, is anemployer engaged in commerce within the meaning of Section 2(2), (6), and (7)of the Act.2.PeterDeBuigny, the Charging Party, was an employee of Respondententitled to the protection of the Act.3.Respondent has not engaged in an unfair labor practice as alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, it is hereby recommended that the complaint bedismissed in its entirety.7 But cf.N.L R B. v. Tanner Motor Livery, Ltd,349 F.2d 1 (C A. 9).8 Thus, as in prior Board cases, it is unnecessary to decide whether knowledge by thecompany of the concerted nature of activities is a necessary ingredient in an 8(a) (1)violation in this type of situation.Walls Manufacturing Company, Inc.,137 NLRB 1317;Indiana GearWorks,supra,footnote 7.CfN L.R B. v. Burnup & Sims, Inc.,379U.S 21, 23.9 The record does not disclose whether a Christmas party was eventually held101 expressly disclaim any attempt or intention to spell out or apply any general ruleor principle for defining the scope of the activities "protected" by section 7.11 It is not within my province to decide whether Harrison acted with due restraint,discretion, and judgment or whether discharge was an unwarranted disciplinary action.Cf.Mushroom Transportation Co. v. N.L.R.B., supraat 685.As previously observed,the discharge was made the subject of a grievance under the collective-bargaining agree-ment, but it never reached arbitrationCarmen Addario d/b/a Addario's Express and Orleans ExpressCo., Inc.andInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local25.Case1-CA-5189.June 16,1966DECISION AND ORDEROn March 4, 1966, Trial Examiner David E. Davis issued hisDecision in the above-entitled proceeding, finding that Respondent159 NLRB No. 52. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, asamended, and recommended that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter,Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief 1 and the Gen-eralCounsel filed a brief in support of the Trial Examiner'sDecision.Pursuant to Section 3(b) of the Act, the National Labor Rela-tions Board has delegated its powers in connection with this caseto a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,2 conclusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]IRespondent's request for oral argument is hereby denied, as the record including theexceptions and briefs adequately presents the issues and positions of the parties.In finding a discriminatory discharge of Diamond,the Trial Examiner related severalconversations between Sordello and Addarlo and credited Sordello's versions which weregenerally,but not specifically,denied by Respondent.In addition to those conversationsreported in the Trial Examiner'sDecision, we find that the record reveals a personal visitby Sordello to Addario's office on August 25,1965,wherein Addario stated that Diamond"wasn't any good and was instrumental in the Union and he didn't intend to put himback. . .In reaching our determination,we have considered this conversation which,similar to the conversations credited by the Trial Examiner,was generally,but not spe-cifically,denied by the Respondent.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThe original charge in this proceeding was filedon October13, 1965, by Inter-national Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local25,herein called theUnion,againstAddario'sExpress.Anamended charge was filedon November26, 1965, againstCarmen Addario d/b/aAddario's Express andOrleans ExpressCo., Inc.,herein jointly called the Respond-ent. Thereafter, on November 26, 1965, the General Counselof theNational LaborRelations Board, hereincalled theBoard, on behalf of the Board by the RegionalDirectorforRegion 1, issued a complaint against the Respondent alleging thatRespondent had engaged in unfair labor practices violative of Section 8 (a) (1), (3),and (5)of the Act.Pursuant to notice,a hearing washeld beforeTrial ExaminerDavid E.Davis onFebruary 2,1966,at Boston,Massachusetts.The complaintwas duly amended atthe commencementof the hearing bycounsel for the GeneralCounsel.'Theamended complaint alleged that on or about August 10,1965, theRespondent dis-charged Howard T. Diamondbecause he joined or assistedthe Unionor engaged inotherconcertedactivityfor the purpose of collective bargaining or other mutual-aidor protection,and has sincefailed andrefused to reinstate Diamond to hisformer orsubstantiallyequivalent employment.The Respondent through counselwas permittedby me tofile an oral. answer to the amended complaint in which itdenied the commission of any unfair labor practices.IHerein called General Counsel ADDARIO'S EXPRESSAND ORLEANSEXPRESS CO.,INC.471Counsel for Respondent presented oral argument at the conclusion of the hearingand filed a brief.The General Counsel also filed a brief. Both briefs and the oralargument have been considered.Upon the entire record in this case and from my observation of thewitnesses andtheir demeanor, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCarmen Addario had for 20 years been the sole owner of Addario's Express. Theoriginal complaint alleges, the answer filed in behalf of Addario admits, and I findthatAddario's Express derived gross revenue in excess of $50,000 annually fortransporting goods between various States of the United States from various inter-state common carriers operating between and among the various States of the UnitedStates, and from services performed for various enterprises, each of which annuallysends goods valued in excess of $50,000 directly out of the State wherein it islocated.I find that Addario's Express, at all times material herein, is and has beenan employer engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.Counsel for Respondent filed two answers to the original complaint, one forAddario's Express and one for Orleans Express Co., Inc.As stated above, theanswer filed on behalf of Addario's Express admitted the jurisdictional allegationscontained in paragraph 4 of the complaint.The answer filed by the same counselon behalf of Orleans denied these allegations.Evidence adduced at the hearing bythe General Counsel through the testimony of Carmen Addario established that inSeptember or October 1965 the business was incorporated under the Orleans name,that there was no change in the business, no discernible hiatus between the cessa-tion of the operation under one name and commencement under the new name,2that the corporation was completely owned by the Addario family, that the purposeof incorporation was to bring Addario's sons into the business, and that the busi-ness, the assets, telephone number, and locations were identical under both names.3Under these circumstances I find that Orleans Express Co., Inc., is -a continuation ofAddario's Express, is in fact the same business, and, is at most thealter egoofAddario's Express.Accordingly, I find that the two enterprises together constitutea single employer, herein called the Respondent, and that Respondent is anemployer engaged in commerce within the meaning of Section 2(6) and (7) oftheAct.II.THE LABOR ORGANIZATION INVOLVEDRespondent in his answers denied that the Union is a labor organization withinthe meaning of the Act.As will further appear,infra,George Sordello,businessrepresentative of the Union, acting in his official capacity did represent the employ-ees invarious disputes with Addario in August,4 filed the original charge in behalfof the Union on October 13, and made claim on behalf of the Union that it rep-resented Addario's employees.Moreover, the Board has on numerous occasionsfound that Local 25, the Union herein, is a labor organization within'the meaningof the Act .5 I find, therefore, that the Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issues and contentions of the partiesThe remaining issues concern the alleged restraint, coercion, interference andwhether or not Diamond was unlawfully discharged and unlawfully refused rein-statement by the Respondent.The complaint alleges the illegality of the discharge2 The testimony was that business stopped over the weekend.8 The record further establishes that Addario's sons,Carmen Addario, Jr., and Richard,were in fact involved in the enterprise before its Incorporation and that the trucks appar-ently wereinsuredIn the names of all three Addarios.4 All dates refer to 1965 unless otherwise stated.5 See, for example,Local 25, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America(J.C.Dnscoll Transportation,Inc.),148 NLRB 845,847.Additionally, counsel for the Respondent stipulated during the course of the hearingthat the employees were interested in the Union (Local 25) and consulted Sordello 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDand refusal to reinstate.The answer denies these allegations.At the hearing,Respondent's defense emphasized that Diamond's discharge was for cause and notfor union activity.The cause claimed chiefly concerned Diamond's alleged defi-ciencies as a truckdriver by reason of his involvement in four or more alleged acci-dents in the approximately 5 weeks of his employment.Other defenses includedDiamond's alleged failure promptly to report his accidents and his unavailabilitybecause he could not be reached at the address he gave to Respondent.GeneralCounsel argues that Respondent knew of Diamond's union activity prior to his dis-charge and that it was a motivating cause.The Respondent denies any knowledgeand adheres to the defenses set forth above.The evidence concerning crucial datesand events is greatly in conflict and I will therefore make resolutions of credibilityto reconcile the conflict in a manner which, I believe, will place them in the appro-priate sequence.B. The facts1.Preliminary findingsOn August 2, four truckdrivers employed by Respondent went to the union head-quarters and signed membership application cards which designated the Union astheir collective-bargaining representativeDiamond, one of the four, was selectedby the others to be their steward when and if the Union obtained recognition.Theforegoing evidence and the cards were adduced through the credited and uncontra-dicted testimony of Diamond and two other employees, James R. Moccia andGeorge J. Mahoney, Jr.Thereafter, on August 9, a petition for certification ofrepresentatives was filed by the Union at the Regional Board Office. It is estab-lished that August 9, 1965, was a Monday.As is customary in Regional Offices, acopy of the petition was mailed to the Employer.Neither evidence of mailing norevidence of receipt by Addario's Express was submitted by the General Counselalthough General Counsel intimated that such proof would be forthcoming.Addario,on the other hand, testified at one point that on Wednesday, August 11, he knew ofthe petition and at other times he did not receive a copy of the petition until eitherWednesday, Thursday, or Friday.As I found Addario an excitable, voluble wit-ness prone to making speeches and to engaging in elaboration of his answers toquestions by inserting and repeating matters which he thought would put his casein a more favorable light, I discredit his testimony where it is in conflict with thelogical sequence of events which I find below and where it is in conflict with othercredited evidence.Based upon the clear preponderance of the available evidence, especially docu-mentary evidence, discussedinfra,I find that Addario in fact received the petitionon the morning of August 10, 1965, and not as he testified on August 11 or later.About 9:30 a.m. on August 10, Addario discharged Moccia and paid him for hisservices for the week.6Prior to the discharge according to Moccia's credited testimony, Carmen Addario,Jr., called him upstairs asked him if he was satisfied with his pay and informedMoccia that they had received a letter from the Union.At that point CarmenAddario, Sr. walked in and Moccia asked him why he was being blamed, where-upon Carmen Addario, Sr., replied "Yes, I'm blaming you, and there will be twoor three more gone before the day is over.You're fired."Addario in his testi-mony did not allude to this conversation but stated that he discharged Moccia be-cause he had mishandled a refrigerator.After his discharge Moccia called Business Representative Sordello and arrangedto meet with him at 1 p.m. Sordello and Moccia, together, went to see Addario.6In reconstructingthis event, which is not the subject of any unfair labor practicecharge, I am finding that the date was August 10, contrary to Moccia's insistent testimonyand Addarlo's agreement that the discharge and subsequent events concerning Mocciaoccurred on August 11, 1965My reason for this finding, apart from the logic whichis apparent when allof the testimony is studied, is the fact that the check for $30 whichwas paid toMoccia is datedAugust 10 (see Respondent's Exhibit 6-B)Clearly $30represents the amount Moccia would have received for work lasting 1days at $20 perday, whichwas his rateof pay. I find Respondent's Exhibit 4 to be unreliableMore-over, it appears that an attempt was made to change the date August 10 appearing onthe exhibit to some other date.As appears later Moccia returned to work on Friday,August 13, was paid $22.50 for that day (apparently 1 hour overtime) and did not workagain, ashe testified,untilearly in September. ADDARIO'S EXPRESS AND ORLEANS EXPRESS CO., INC.473Sordello went in first and,according to his credited testimony,7asked why Mocciawas discharged and Addario told him that he was an old"25" member himself,that Local 25 was not going to enter his place and was not going to tell him whatto do.After a conversation which lasted about 20 to 30 minutes,Sordello recom-mended that Addario put Moccia back to work. Sordello further testified thatabout 1 hour after he left he received a telephone call from Addario stating that hewould put Moccia back to work but would have to let another man go for a fewdays as work was slack.2.Discharge of DiamondDiamond testified that he was one of four of Respondent's employees who wentto the union hall on August 2 and signed a union authorization card.He statedthat he commenced working for the Respondent early in July as a truckdriver andwarehouseman;on August 11 he was told by fellow employees George Mahoneyand Ricky Livote that Addario was "taking the fellows into his office and findingout who signed the union cards"; Addario did not talk to him about the Union butabout 4:30 Addario told him to take his truck to the Revere garage and to wait forhim; and he took the truck there and when Addario arrived Addario said, "Giveme the keys.You're all done."Diamond stated that he did not discuss the reason for his discharge with Addario,but that he went to the"unemployment"office on August 12 and was given a slipof paper to take to Addario to have him sign for his earnings during that week, asthe layoff occurred in the middle of the week.Diamond went to see Addario onFriday, the 13th,and Addario signed the slip, put"lack of work"as the reason forDiamond's termination.Diamond was also paid for the work he did that week andnoticed that a new man was working; he got in touch with Sordello and complainedto him.Sordello called Addario and told him that he had a new man workingthere and that Addario should put Diamond back to work:Pursuant to Sordello'sinstructions,Diamond made several calls to Addario over a period of 2 weeks inan attempt to secure reinstatement.Counsel for Respondent introduced into evi-dence the payroll ledger sheet8relative to Diamond. It shows that Diamond waspaid $40 on August 10.As Diamond testified that he was paid at the rate of $2.50per hour and$20 represented 1 day's pay,it appeared that Diamond was dischargedon the evening of Tuesday,August 10,and was paid$40 on that dateDespitesearching cross-examination by counsel for the Respondent and questioning by meon the basis of the payroll ledger sheet,Diamond adamantly maintained that he wasdischarged on August 11, and received his check on Friday,August 13.Thereafter,Respondent'sExhibit 6-A was introduced in evidence.This exhibit clearly estab-lishes that Diamond's insistence that he was discharged on August I 1 was fully justi-fied.This exhibit is a check made out to Diamond in the sum of$54.21 and datedAugust 13, 1965. It is apparent that this sum, after some deductions,represents 3days' work at a gross total of $60.Accordingly I find that Diamond in fact wasdischarged on August 11, 1965.9 I also find Diamond to be a forthright crediblewitness who meticulously gave testimony concerning matters of which he had knowl-edge even though the testimony might cast an unfavorable light on his case.iiHismemory of events reflected a true ability to recall and though,as stated above, sub-jected to searching cross-examination on this and other events to be discussed below,he displayed a stubborn adherence to his recital which eventually was supported bydocumentary evidence tendered by Respondent,such as Respondent'sExhibits 1, 2,3, and 6-AAccordingly,I fully credit Diamond's testimony.Sordello in his testimony fully corroborated Diamond with regard to calls madeby Diamond and himself to Addario regarding Diamond's reinstatement. IndeedAddario, himself,admitted that both Sordello and Diamond repeatedly called himconcerning this matter.Addario, however, testified,and I do not credit this testi-mony, that he told Sordello he would not rehire Diamond under any circumstancesand that Diamond had too many accidents.Addario further gave testimony, which7 Sordello also places these events as occurring about August 11, 1965.However, in-asmuch as all parties agree that Sordello went with Moccia to see Addario on the sameday on which Moccia was discharged,I find that the conversation took place on August 108 Respondent'sExhibit 5I have found,above, that the payroll ledger sheets are.unreliable.0 Contrary to the contention of counsel for Respondent,there was no stipulation thatDiamond was discharged on August 10.10 See,for instance,infra,his admissions concerning the accidents. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDisnot credited, that he was told by his insurance broker to get rid of Diamond orhis insurancewould be canceled, that Diamond failed to promptlyreport his acci-dents, and that Diamond had four or five accidents in his 4 or 5 weeks of employ-ment that he did not know Diamond was involved in union activity, that he dis-charged Diamond on August 10 at a time when he had no knowledge of the unionpetition or any union activity, and finally that he had written "lack of work" for thereason of his layoff because he had received a letter" from his insurance brokerwhich said that Diamond had to get through or his insurance would be canceled.The lack of merit in the latter statement is demonstrated by the fact that this letteris dated August 27, 1965, more than 2 weeks after Diamond's discharge.Moreoverthis lettermerely cautioned that accidents had been reported late and, as appearslater, incorrectly accusedDiamond as one driver guilty of failing to promptlyreport an accident.3.The accidentsDiamond testified he had three accidents while in Respondent's employ.Appar-ently none of these accidents caused great damage and the last one was extremelytrivial involving the breaking of two window panes about 1 foot square for whichDiamond offered to pay himself and for which the claimant apparently neverpressed his claim beyond one telephone call.Again Respondent's Exhibit 2 and 3establish that Diamond's first accident, occurring on July 6, was reported by him onthat same day, while the accident, occurring on July 29 at 4:15 p.m. was reportedon July 30.Clearly Diamond was extremely prompt in reporting his accidents. Thefirst accident, that of July 6 resulted in the scraping of some siding off -a building,tearing off several shingles.Diamond at that time was driving a truck-trailer, thetruck was owned by Addario while the tractor or trailer was owned by Hertz Cor-poration and leased to Addario.12Addario testified that he was under threat oflosing his insurance because of Diamond, the available evidence does not supportthis testimony and I do not credit it.13C. ConcludingfindingsI find, as indicatedabove, that on August 10, Addario received a copy of theunionpetition and thereafter, on the same day, interrogated employees, Moccia,Mahoney, and other unidentified employees, promised benefits to George Mahoneyifhe wouldrenounce his unionadherence, and stated to Moccia that because ofthe union activity two or three more would be discharged.Only thelatter state-mentwas alleged in the complaint to be violative of Section 8 (a) (1) and I so find.George Mahoney credibly testified that Carmen Addario,Jr., came to him some-time in August and said that they had received a letter which stated that theemployees wanted to join the Union.Mahoneythenwent out to make his deliv-eries but was called on the two-way radio in his truck and told to report to thewarehouse.He arrived there about 4 p.m. and was asked by Carmen Addario, Sr.,why he wanted to join the Union, stating that he would intime,if the employeesvoted against the Union, give them an insurance policy, -a raise, and other benefitsfor themselves and their families.Addario then asked Mahoney how he stood andMahoney replied he wanted to talk it over with his wife.Addario thereupon com-plained that he couldn't understand "you fellowsgoinghome and talking it overwith your wives."Mahoney further testified that later in September Addariothreatened to "paste him in the mouth" if he "opened his mouth about the Unionn Respondent's Exhibit 1.12 See Respondent's Exhibit 2 which consists of two reports of this accident, one byHertz and one by Addario ; also Addario's covering letter dated July 6 which is part ofthis exhibit.It should be noted that Addario and counsel for Respondent intimated thatthe Hertz incident was a separate accident, however the insurance reports establish thatbut a single accident was involved.IsTo completely discredit Addario, as I have,is a seriousundertaking.Accordingly,I believe that I am not belaboring the matter by recapitulating my reasons for doing so.Not only have I considered Addario's demeanorand mannerof giving testimony but wasmindful of his unfounded accusations with regard to late reporting of accidents, theattempt to exaggerate the numberand seriousnessof the accidents, the obvious attempt totranspose the dates when Moccia and Diamond were discharged when the documentaryevidence of the paychecks was in Addarlo's possession,and his manifest hostility to theunion organizationalattempt ofhis employees ADDARIO'S EXPRESS AND ORLEANS EXPRESS CO., INC.475again."This testimony stands undenied on the record and I fully credit it. Ifind that the threat to "paste" Mahoney was violative of Section 8(a)(1) of theAct.I further find that Addario's interrogation of Mahoney occurred on August 10,afterAddario received a copy of the Union's petition and learned that his em-ployees were seeking union representation.As the General Counsel has madeno allegation concerning the above interrogation,I am not finding that incident tobe violative of the Act. I have, however, considered the interrogation to establishRespondent's knowledge of the union activity of the employees and Diamond's par-ticipation therein.I am unimpressed by Addario'srepeated assertions that he did not know ofDiamond's union adherence.Several timesAddario emphasized lack of thisknowledge in response to completely unrelated questions. It was clear to me thatsuch unresponsive and self-serving declarations were made because Addario wasaware that knowledge of Diamond's union adherence was an important element inthe case.Moreover, I believe Addario's widespread interrogation of the employ-ees on August 10 revealed to him that Diamond was the prospective steward andtherefore a prime target for his demonstrated union animus.None of the employ-ees were reticent in admitting their union sympathies when interrogated and there-fore Addario's failure to question Diamond or even to discuss the Union with himisquite understandable because Addario knew all that was necessary. In thisregard, the conversations between Sordello and Addario are quite significant. Sor-dello testified that, in his telephone conversation with Addario when Addario statedhe would reinstateMoccia,14Addario said he would have to lay off anotheremployee, Diamond, because business was slack and Diamond had the least senior-ity.Sordello replied that the layoff would be in order if that were so. Sordellothen testified that in his next telephone conversation with Addario, probably onAugust 16, he asked Addario why he had not called Diamond back and had insteadhired some one else.Addario replied he was unable to reach Diamond.There-after Sordello called Addarioagainabout August 19, after Diamond, pursuant toinstructions from Sordello, had called Addario several times. In this telephoneconversation of August 19, Sordello testified that he asked Addario why he wasusing other people when he had said he would call Diamond back. Addario, accord-ing to Sordello, stated that Sordello was not going to run his business; that Dia-mond was no good; that there were three or four others who had gone to theUnion and he would not call them; but, at the conclusion of the conversationAddario again said he would recall Diamond. I credit Sordello's version whichwas generally but not specifically denied by Addario.On the basis of the above-credited evidence, together with the demonstrated lack of merit in the justificationspleaded by Addario as a defense, I find that Diamond's alleged deficiencies weremere pretexts and that he was discharged because of his union sympathies anddesires in violation of Section 8(a)(1) and (3) of the Act.15No evidence was presented to substantiate paragraph 16(b) of the complaintand, therefore, that allegation is dismissed.IV.THE REMEDYI shall recommend that the Respondent be ordered to cease and desist from theunfair labor practices found above, that it offer to reinstate Diamond with back-pay computed in accordance with the formulas set forth in F.W. Woolworth Co.,90 NLRB 289,andIsis Plumbing&Heating Co.,138 NLRB 716,and that it postan appropriate notice.The nature of the unfair labor practices is such that a broadcease and desist order appears warranted.N.L.R.B. v. EntwistleMfg. Co.,120 F.2d532, 536(C.A.4); N.L.R.B. v.Bailey Co.,180 F.2d 278, 280(C.A. 6).CONCLUSIONS OF LAW1.Carmen Addario d/b/a Addario's Express and Orleans Express Co., Inc., theRespondent herein, constitutes a single employer within the meaning of Section 2(2)141 have found,above, that this conversation took place on the dateofMoccia's dis-charge, August 10.15 Counsel for Respondent asserts in his briefthat Diamondwas offered reinstatementon two occasions but failed to respond.As no evidence of this was adduced atthe hear-ing and asAddario repeatedlytestified that Diamond was "no good"and that he wouldnot take him back for that reason, the inconsistent and contradictory defenses of theRespondent are again sharply illustrated. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act and is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2. International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America, Local 25, is a labor organization within the meaning of Section 2(5)of the Act.3.By threatening to discharge employees for engaging in union activities and byphysically threatening an employee if he expressed union sympathies,the Respondenthad interfered with,restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, thereby engaging in unfair labor practices affect-ing commerce within the meaning of Sections 8(a) (1) and 2(6) and(7) of theAct.4.By discriminating with respect to the employment and discharge of Howard T.Diamond, as found above,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Sections 8(a) (3) and(1) and 2(6) and (7)of the Act.5.All other allegations of the complaint as to which findings of violation have notbeen made are hereby dismissed.In light of the preceding conclusions,the Respondent'smotion to enter an orderof dismissal,on the ground that the evidence does not support the complaint, iswithout merit and is denied.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions and on the entire record,I recommend,pursuant to Section 10(c) of the Act, that the Respondent,CarmenAddario d/b/a Addario's Express and Orleans Express Co., Inc., Boston, Massa-chusetts,its officers agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or activity on behalf of International Brother-hood of Teamsters,Chauffeurs,Warehousmen and Helpers of America,Local 25, orany other labor organization by discriminatorily discharging or in any other mannerdiscriminating in regard to hire, tenure,or condition of employment.(b) Threatening any employee with physical violence or discharge for havingjoined or engaged in activity on behalf of International Brotherhood of Teamsters,Chauffeuis, Warehousemen and Helpers of America, Local 25.(c) In any other manner interfering with, restraining,or coercing employees inthe exercise of their rights under Section7 of the Act.2.Takethe following affirmative action necessary to effectuate the policies of theAct:(a)Offer to reinstate Howard T. Diamond to his former or substantially equiva-lent position without prejudice to his seniority or other rights and privileges, andmake him whole in the manner described in the portion of this Decision entitled"The Remedy"for any loss of earnings suffered by reason of the discriminationagainst him.(b)Notify Howard T. Diamond if presently serving in the Armed Forces ofthe United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Military Training and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(d) Post at its premises in East Boston,Massachusetts,copies of the attachednotice marked "Appendix." 16Copies of said notice, to be furnished by the RegionalDirector for Region 1, shall, after being duly signed by the Respondent's representa-tive, be posted by Respondent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or covered byany other material.19 If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"a Recommended Order of a Trial Examiner" in thenoticeIn the further event that the Board'sOrder is enforced by a decree of a UnitedStates Court of Appeals the words "a Decree of the United States Court of Appeals, En-forcing an Order" shall be substituted for the words"a Decision and Order " RUDNICK LAND & CATTLE CO.477(e)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of the receipt of this Decision, what steps have been taken to comply here-with.1717In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WEWILL offer Howard T. Diamond his former job and pay him for wages helost since August 11, 1965.WE WILL NOT threaten to discharge or discriminate against employees becauseof their union activities or threaten them with violence for engaging in unionactivities or interfere with them in any way because of their union activities.All our employees have the right to join or assist International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Local 25, orany other union, to engage in other concerted activities for mutual aid or pro-tection, or to refrain from any or all such union or concerted activities.CARMEN ADDARIO D/B/A ADDARIO's EXPRESS ANDORLEANS EXPRESS CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 20th Floor,Federal Office Building, Cambridge and New Dudbury Streets, Boston, Massachu-setts 02108, Telephone 223-3300.Rudnick Land & Cattle Co., and its Divisions-Piute Packing Co.,and Rudnick Truck LinesandTeamsters, Chauffeurs, Ware-housemen& Helpers Local Union No. 87, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmericaKern Valley Packing Co.andTeamsters, Chauffeurs, Warehouse-men & HelpersLocal Union No. 87, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of Amer-ica.Cases 31-CA-6& (formerly 21-CA-6617) and 63 (formerly21-C.4-6618).June 16,1966DECISION AND ORDEROn March 25, 1966, Trial Examiner Louis S. Penfield issued hisDecision in the above-entitled cases, finding that the Respondent159 NLRB No. 38.